          CASE 0:20-cv-01933-JRT-KMM Doc. 1 Filed 09/11/20 Page 1 of 19




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

    John Harlan, John Jalili, Oral Janice,
    Ernesto Lara, Larry Porter, and James
    Wilkinson,                                     Case No. 20-cv-1933

                Plaintiffs,
    v.                                             NOTICE OF REMOVAL

    3M Company and
    Aearo Technologies LLC,

                Defendants.


         Defendant 3M Company (“3M”) hereby gives notice of removal of this action,

pursuant to 28 U.S.C. §§ 1441, 1442(a)(1), and 1446, to the United States District Court

for the District of Minnesota.

         Plaintiffs are former military contractors1 who seek to hold Defendants 3M and

Aearo Technologies LLC 2 liable for hearing loss they allegedly suffered from noises they

were exposed to during their work, including gunfire, artillery, explosives, and other

machinery. This case is one of hundreds of lawsuits filed against 3M alleging injuries



1
 The Complaint omits nearly all details about Plaintiffs’ work and use of the CAEv2. Some
Plaintiffs were contractors with the Department of Defense while others were contractors
with private companies. The few facts alleged in the Complaint indicate that even those
Plaintiffs who worked for private companies were military contractors. (See, e.g., Compl.
at ¶ 13 (Plaintiff Harlan “worked as a civilian contractor for K.B.R., Inc.” but the majority
of his work was spent “operating trucks on and between various military bases, with the
majority of his time spent working on Balad Air Base in Iraq.”).)
2
 3M acquired Aearo Technologies, Inc. (“Aearo”) in 2008. After acquiring Aearo in 2008,
3M continued to sell CAEv2. Aearo Technologies LLC, named in the Complaint, is a
different entity from Aearo. Nonetheless, it consents to this removal.
         CASE 0:20-cv-01933-JRT-KMM Doc. 1 Filed 09/11/20 Page 2 of 19




caused by Combat Arms™ Earplugs, Version 2 (“CAEv2”), almost all of which have been

removed to the District Court of Minnesota and transferred to a Multidistrict Litigation

Court (“MDL Court”) in the Northern District of Florida. See In re 3M Combat Arms

Earplug Prod. Liab. Litig. (“In re 3M”), No. 3:19-md-2885, 2020 WL 365617, at *1 (N.D.

Fla. Jan. 22, 2020). The MDL Court has denied remand for each of the cases transferred to

the MDL, including those involving non-military plaintiffs. Id.; see also Pate v. 3M Co.,

No. 19-cv-00793-JRT-KMM, Dkt. No. 1-1, Compl. ¶¶ 8-9 (D. Minn. Mar. 21, 2019) (case

involving non-military plaintiff transferred to MDL); Denman v. 3M Co., No. 19-cv-921-

NEB-SER, Dkt. No. 1-1, Compl. ¶ 1 (D. Minn. Apr. 3, 2019) (same).

       The few cases remanded to state court by the District of Minnesota differed from

other cases in that they involved plaintiffs who alleged no relation to the military. See Trail

v. 3M Co., No. CV 20-1153 (JRT/KMM), 2020 WL 4193868 (D. Minn. July 21, 2020)

(remanding claims brought by a firefighter, helicopter mechanic, heavy machinery

mechanic, molding manufacturer, and boilermaker); Graves v. 3M Co., Co., No. CV 19-

3094 (JRT/KMM), 2020 WL 1333135 at *1 (D. Minn. Mar. 23, 2020) (remanding claim

brought by a police officer). Additionally, the only federal defense alleged by Defendants

in those cases was the government contractor defense. Id. In those cases, the court

concluded that 3M met most elements of the federal officer removal statute, but failed to

demonstrate a colorable federal defense. Graves, 2020 WL 1333135 at *8-*133; see also



3
  This Court, in Graves, determined that there was a causal connection between 3M’s
actions and its official authority. Id. at *7-*8. While the Court did not expressly determine
that 3M was a “person” that was “acting under” the direction of a federal officer, such a
                                              2
        CASE 0:20-cv-01933-JRT-KMM Doc. 1 Filed 09/11/20 Page 3 of 19




Trail, 2020 WL 4193868 at *4 (remanding “for the same reasons outlined in Graves.”).

Like the plaintiffs in Graves and Trail, Plaintiffs are civilians who assert only failure-to-

warn claims. But, unlike Graves and Trail, several Plaintiffs, including Plaintiffs Harlan,

Janice, Lara, Porter, and Wilkinson, allege that their injuries arose from their participation

in combatant activities and/or on federal enclaves. These factual differences provide

additional grounds for removal.

       In this action, 3M intends to assert the federal government contractor defense and

the combatant activities defense. Aearo sold the CAEv2 to the U.S. military under

government contracts and in accordance with the military’s rigorous specifications. Under

the federal officer removal statute, 28 U.S.C. § 1442(a)(1), 3M is entitled to remove this

action to have its federal defenses adjudicated in a federal forum. Such removal “fulfills

the federal officer removal statute’s purpose of protecting persons who, through contractual

relationships with the Government, perform jobs that the Government otherwise would

have performed.” Isaacson v. Dow Chem. Co., 517 F.3d 129, 133 (2d Cir. 2008) (citing

Watson v. Philip Morris Cos., Inc., 551 U.S. 142, 127 (2007)).

       Separately, this action is also removable because one or more Plaintiffs seek to hold

3M liable for alleged injuries that occurred in part at federal enclaves. While Plaintiffs do

not identify these facilities specifically in their Complaint, they are almost certainly

“federal enclaves” for jurisdictional purposes. “Federal courts have federal question




determination was necessarily implied.

                                              3
         CASE 0:20-cv-01933-JRT-KMM Doc. 1 Filed 09/11/20 Page 4 of 19




jurisdiction over tort claims that arise on ‘federal enclaves.’” Durham v. Lockheed Martin

Corp., 445 F.3d 1247, 1250 (9th Cir. 2006). Because Plaintiffs’ claims arose, at least in

part, at federal enclaves, the claims involve a federal question, and 3M may remove this

action under 28 U.S.C. § 1441(a).

       Removal is timely because this action was served on 3M on August 21, 2020. Venue

is proper pursuant to 28 U.S.C. §§ 103 and 1442(a) because the Fourth Judicial District is

located within this District. Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of

Removal is being served upon counsel for Plaintiffs and a copy is being filed with the Clerk

of the Fourth Judicial District.

                                    BACKGROUND

       The CAEv2 is an earplug developed specifically for the needs of the U.S. military

for use as hearing protection in noisy environments. CAEv2 has a yellow end and green

end. Each end has a different purpose. When the yellow end of the earplug is inserted, users

can still hear nearby low-level sounds, like verbal communication, but receive protection

from high-level impulse noise, like gunfire. In contrast, when the green end of the earplug

is inserted, CAEv2 acts like a traditional earplug, providing steady and continuous

protection from both ambient and impulse noise.

       In the area of national defense, the U.S. military relies on close collaboration with

private contractors to design and develop products, such as the CAEv2, that satisfy the

operational and budgetary needs of the nation’s fighting forces. This litigation involves a

classic example of that military-contractor collaboration.



                                             4
        CASE 0:20-cv-01933-JRT-KMM Doc. 1 Filed 09/11/20 Page 5 of 19




       CAEv2 was designed at the request of and in consultation with military audiologists,

including Dr. Doug Ohlin. Ohlin at the time served in the capacity of Program Manager,

Hearing Conservation, U.S. Army Center for Health Promotion and Preventive Medicine

(USACHPPM). Ohlin and his program gave direction to Aearo to ensure that the CAEv2

would meet the military’s operational needs. For example, Ohlin proposed the inclusion of

the filter that was a key updated feature of the CAEv2. Ohlin also specifically directed

Aearo to shorten the CAEv2 so that it would be compatible with soldiers’ headgear and

would fit into a military-issued carrying case.4

       Aearo later made the CAEv2 available for non-military uses, including the firing

range, hunting, and law enforcement. These were sold in a blister pack. The back of the

blister pack included a set of instructions and the Noise Reduction Rating (NRR) identified

by the military and required by federal regulation. An additional lengthier set of

instructions were also prepared to be inserted inside the blister pack. The “Fitting Tips”

stated: “Fitting is easier if ear is pulled upward and outward during insertion and is also

improved if the sealing rings of the outward directed plug are rolled back upon

themselves.” Aearo approached Ohlin for his review of the instructions. Dr. Ohlin said the

inserted set of instructions “[l]ooks great” but observed that the instructions lacked

language on “potential sizing issues for the smaller ear canals and single-sided version [of

the earplugs] as an alternative.” Aearo updated its instructions to include this language.



4
  Ohlin’s involvement continued following the military’s decision to purchase and deploy
the CAEv2. He provided Aearo with feedback from military personnel as to using the
CAEv2 and developed training and instructions for military personnel.
                                              5
        CASE 0:20-cv-01933-JRT-KMM Doc. 1 Filed 09/11/20 Page 6 of 19




       In sum, the CAEv2 was launched at the request of, and designed in close

coordination with, the U.S. military. The CAEv2 sold to civilians used the same design as

those created in coordination with the U.S. military. And the labels and instructions

included when sold commercially incorporated feedback from the U.S. military.

            BASES FOR FEDERAL JURISDICTION AND REMOVAL

I.     REMOVAL IS PROPER                   UNDER        THE     FEDERAL         OFFICER
       REMOVAL STATUTE.

       Removal is proper under 28 U.S.C. § 1442(a)(1), which provides for removal when

a defendant is sued for acts that occurred at least in part “because of what they were asked

to do by the Government.” Isaacson, 517 F.3d at 137. Removal rights under this section

are much broader than under the general removal statute, 28 U.S.C. § 1441. Suits against

defendants acting on behalf of federal officers “may be removed despite the nonfederal

cast of the complaint; the federal-question element is met if the defense depends on federal

law.” Jefferson County v. Acker, 527 U.S. 423, 431 (1999). This is because Section 1442

protects “the government’s need to provide a federal forum for its officers and those who

are ‘acting under’ a federal office.” Albrecht v. A.O. Smith Water Prod., No. 11 Civ. 5990

(BSJ), 2011 WL 5109532, at *3 (S.D.N.Y. Oct. 21, 2011). This important federal policy

“should not be frustrated by a narrow, grudging interpretation of s 1442(a)(1).” Willingham

v. Morgan, 395 U.S. 402, 407 (1969).

       The removing defendant must establish that: (1) the defendant is a “person” under

the statute; (2) the defendant was “acting under” the direction of a federal officer when it

engaged in the allegedly tortious conduct; (3) there is a causal connection between the


                                             6
         CASE 0:20-cv-01933-JRT-KMM Doc. 1 Filed 09/11/20 Page 7 of 19




defendant’s actions and the official authority; and (4) the defendant raises a “colorable”

federal defense. See Mesa v. Cal., 489 U.S. 121, 124-25, 129-31, 134-35 (1989); Jacks v.

Meridian Res. Co., LLC, 701 F.3d 1224, 1230 (8th Cir. 2012). All requirements for removal

under § 1442(a)(1) are satisfied here. Cf., e.g., In re 3M, 2020 WL 365617 at *1; Ayo v.

3M Co., No. 18-CV-0373 (JS)(AYS), 2018 WL 4781145 (E.D.N.Y. Sept. 30, 2018)

(denying motion to remand and finding that federal officer removal was proper in case

where product liability was sought for defendants’ product’s conformance with military

specifications).

       A. The “Person” Requirement Is Satisfied.

       The first requirement for removal under Section 1442 is satisfied because 3M is a

“person” under the statute. “[T]he ‘person’ contemplated by the federal officer removal

statute includes corporations.” Jacks, 701 F.3d at 1230.

       B. The “Acting Under” Requirement Is Satisfied.

       To satisfy the second requirement (“acting under” a federal officer) “a private

person’s actions ‘must involve an effort to assist, or to help carry out, the duties or tasks of

the federal superior.’” Id. (holding that health insurer contracted by U.S. Office of

Personnel Management was “acting under” a federal officer) (quoting Watson, 551 U.S. at

152). “The words ‘acting under’ are to be interpreted broadly.” Isaacson, 517 F.3d at 136.

Federal courts “have explicitly rejected the notion that a defendant could only be ‘acting

under’ a federal officer if the complained-of conduct was done at the specific behest of the

federal officer or agency.” Papp v. Fore-Kast Sales Co., 842 F.3d 805, 813 (3d Cir. 2016);

see also Jacks, 701 F.3d at 1230 (although “not limitless, ‘[t]he words “acting under” are

                                               7
        CASE 0:20-cv-01933-JRT-KMM Doc. 1 Filed 09/11/20 Page 8 of 19




broad,’ and the Supreme Court ‘has made clear that the statute must be “liberally

construed.”’”) (quoting Watson, 551 U.S. at 147).

       The “acting under” requirement is met here because Plaintiffs challenge

Defendants’ conduct while designing, testing, and writing instructions for the CAEv2. As

discussed above, Aearo designed and manufactured the CAEv2 at the direction of the U.S.

military to meet the military’s specific needs to provide hearing protection and developed

fitting instructions in coordination with the U.S. military.

       The military directed and approved the design of the CAEv2, including its length,

and edited and approved the instructions included with the commercial product. See, e.g.,

Ruppel v. CBS Corp., 701 F.3d 1176, 1181 (7th Cir. 2012) (holding that defendant was

“acting under” a federal officer because it “worked hand-in-hand with the government,

assisting the federal government in building warships. ‘Acting under’ covers situations,

like this one, where the federal government uses a private corporation to achieve an end it

would have otherwise used its own agents to complete.”); Isaacson, 517 F.3d at 137

(“Defendants contracted with the Government to provide a product that the Government

was using during war—a product that, in the absence of Defendants, the Government

would have had to produce itself.”).

       C. The “Causation” Requirement Is Satisfied.

       The third prong, that a defendant’s actions were taken “under color of federal office

. . . has come to be known as the causation requirement.” Isaacson, 517 F.3d at 137 (internal

quotation marks, alterations, and citation omitted). Like the “acting under” requirement,

“[t]he hurdle erected by this requirement is quite low.” Id. Courts “credit Defendants’

                                              8
            CASE 0:20-cv-01933-JRT-KMM Doc. 1 Filed 09/11/20 Page 9 of 19




theory of the case when determining whether [this] causal connection exists.” Isaacson,

517 F.3d at 137 (citing Acker, 527 U.S. at 431-32 (1999) (“demanding an airtight case on

the merits in order to show the required causal connection” would “defeat the purpose of

the removal statute”)).5 In 2011, Congress further expanded Section 1442 by amending

section 2(b) to permit removal “for or relating to any acts under color” of federal office,

so as “to broaden the universe of acts that enable Federal officers to remove to Federal

court.” H.R. REP. 112-17, 6, 2011 U.S.C.C.A.N. 420, 425 (emphasis showing addition).

       “To show causation, Defendants must only establish that the act that is the subject

of Plaintiffs’ attack . . . occurred while Defendants were performing their official duties.”

Isaacson, 517 F.3d at 137-38 (emphasis in original). Here, Plaintiffs’ claims arise from

Defendants’ production and sale of CAEv2 to the specifications approved by the military.

Plaintiffs allege that the design of the CAEv2 is defective and that the instructions for the

CAEv2 were inadequate. Aearo developed and designed the Combat Arms™ earplugs,

including the instructions included with the commercial product, at the direction of federal

officers.

       Further, even if Plaintiffs were to prove that any alleged defect was the result of an

act not specifically contemplated by the government contract, “it is enough that the

contracts gave rise” to the harms alleged. Id. at 138. “[W]hether the challenged act was

outside the scope of Defendants’ official duties, or whether it was specifically directed by



5
 The “acting under” and “under color of” prongs overlap. Both “are satisfied if the actions
subject to suit resulted directly from government specifications or direction.” Albrecht,
2011 WL 5109532, at *5.
                                             9
        CASE 0:20-cv-01933-JRT-KMM Doc. 1 Filed 09/11/20 Page 10 of 19




the federal Government, is one for the federal—not state—courts to answer.” Id. (citing

Willingham, 395 U.S. at 409.). This Court has addressed this precise activity in another

case, and found that 3M had “demonstrate[ed] that the warnings and instructions for its

earplugs plausibly have some connection to, or association with, governmental actions,”

meeting the “initial low hurdle” to meet this requirement. Graves, 2020 WL 1333135 at *8.

       D. The “Colorable Federal Defense” Requirement Is Satisfied.

       The fourth requirement (establishing a “colorable federal defense”) is satisfied by

3M’s assertion of the government contractor defense and the combatant activities defense.

Courts around the country have held that the government contractor defense and the

combatant activities defense support removal under § 1442(a)(1). See, e.g., Jacks, 701 F.3d

at 1234-35 (government contractor defense supports removal under § 1442); Isaacson, 517

F.3d at 139 (same); Zeringue v. Crane Co., 846 F.3d 785 (5th Circuit 2017) (same);

McMahon v. Presidential Airways, Inc., 410 F. Supp. 2d 1189, 1200 (M.D. Fla. 2006) (both

government contractor defense and combatant activities defenses supported removal under

Section 1442).

       A defendant need not prove its defense at the removal stage; a defendant need only

show that a federal defense is “colorable.” Jacks, 701 F.3d at 1235. Courts will not “require

that these defenses be clearly sustainable in order to support removal under

§ 1442(a)(1).” Id. (citing Willingham, 395 U.S. at 406–07 (“[The federal officer removal

statute] is broad enough to cover all cases where federal officers can raise a colorable

defense. . . . The officer need not win his case before he can have it removed.”).)



                                             10
        CASE 0:20-cv-01933-JRT-KMM Doc. 1 Filed 09/11/20 Page 11 of 19




       At the removal stage, the inquiry “is purely jurisdictional, and neither the parties

nor the district courts should be required to engage in fact-intensive motion practice, pre-

discovery, to determine the threshold jurisdictional issue.” Cuomo v. Crane Co., 771 F.3d

113, 116 (2d Cir. 2014). (citing Kircher v. Putnam Funds Trust, 547 U.S. 633, 644 n. 12

(2006)).6 Moreover, “this inquiry is undertaken whilst viewing the facts in the light most

favorable to Defendants.” Hagen v. Benjamin Foster Co., 739 F. Supp. 2d 770, 783-84

(E.D. Pa. 2010). “Precisely in those cases where a plaintiff challenges the factual

sufficiency of the defendant’s defense, the defendant should ‘have the opportunity to

present [his] version of the facts to a federal, not a state, court.’” Cuomo, 771 F.3d at 116

(quoting Willingham, 395 U.S. at 409).

          1. 3M Has a Colorable Government Contractor Defense.

       Under the government contractor defense, the defendant is not liable for alleged

defects or negligence with respect to military equipment or supplies “when (1) the United

States approved reasonably precise specifications; (2) the equipment conformed to those

specifications; and (3) the supplier warned the United States about the dangers in the use

of the equipment that were known to the supplier but not to the United States.” Boyle, 487

U.S. at 512. This defense extends to failure-to-warn claims. Graves, 2020 WL 1333135

at *8 n.3; see also Ripley v. Foster Wheeler LLC, 841 F.3d 207, 211 (4th Cir. 2016) (“[W]e




6
  See also Kraus v. Alcatel-Lucent, Civil Action No. 18-2119, 2018 WL 3585088, at *2
(E.D. Pa. July 25, 2018) (“A court does not ‘determine credibility, weigh the quantum of
evidence or discredit the source of the defense’ at this stage. Instead, [the court] only
determines whether there are sufficient facts alleged to raise a colorable defense.”).
                                             11
        CASE 0:20-cv-01933-JRT-KMM Doc. 1 Filed 09/11/20 Page 12 of 19




now join the chorus and hold that the government contractor defense is available in failure

to warn cases.” (collecting cases)). 3M has satisfied each of these elements for purposes of

removal.

       The government contractor defense applies to claims base on alleged defects in the

instructions and label elements provided by the military. Plaintiffs do not allege whether

the CAEv2 they used were issued by the military or purchased commercially. (Compl. at

¶¶ 15, 23, 27, 31, and 35 (each plaintiff alleging only that he “did not receive instructions

to fold back the third flange on the opposite side of the use end of the 3M [CEAv2] or a

warning that the earplug would not be effective if he did not do so.”).) But the military

reviewed and approved the instructions for both the military and commercial versions of

the CAEv2. Aearo also did not fail to inform the government of known dangers when it

approved the specifications and instructions. First, there was no known danger Defendants

were obligated to disclose. The CAEv2 met the military’s attenuation expectations for dual-

ended earplugs with or without the flanges folded back. Second, to the extent there were

“dangers,” Aearo’s engineers did inform the government of its testing results and the fitting

issues created by the military’s request to shorten the product. And third, the military was

also fully aware of any issues as a result of its own testing and use of the CAEv2. See e.g.,

Zinck v. ITT Corp., 690 F. Supp. 1331, 1332–33, 1337–38 (S.D.N.Y. 1988) (finding

military’s field tests alerted the military to product limitations); Haltiwanger v. Unisys

Corp., 949 F. Supp. 898, 900-01, 905 (D.D.C. 1996) (finding government was

“independently aware” of product limitations as a result of its own “extensive testing” and

long use).

                                             12
        CASE 0:20-cv-01933-JRT-KMM Doc. 1 Filed 09/11/20 Page 13 of 19




       Moreover, 3M’s government contractor defense regarding the allegedly defective

design of the CAEv2 applies to Plaintiffs’ failure-to-warn claims. District courts have

repeatedly held that duty-to-warn claims “merely repeat design defects” where they only

allege that a defendant failed to warn that the product “had not been properly designed,

manufactured, assembled and tested.” Koutsoubos v. Boeing Vertol, Div. of Boeing Co.,

553 F. Supp. 340, 344, 344 n.6 (E.D. Pa. 1982), aff’d, 755 F.2d 352 (3d Cir. 1985); see

also Nicholson v. United Techns. Corp., 697 F. Supp. 598, 603 (D. Conn. 1988) (“In some

cases, duty to warn claims merely repeat design defects.”).

       Here, the crux of Plaintiffs’ allegations is that the CAEv2 were defectively designed

because they did not meet the military’s performance standards without special fitting

instructions. (Compl. at ¶ 52 (alleging the CAEv2 could only achieve an NRR of 22 “using

[a] manipulated test protocol”); ¶ 59 (“Defendants’ failure to warn about the need for

special fitting instructions for the [CAEv2] caused Plaintiffs to suffer hearing loss and

tinnitus.”); achieving an NRR of 22 is only important because it is the level of protection

required by the military standards). 3M’s defense is that the CAEv2 did comply with U.S.

military specifications, so no special fitting instructions or warnings were necessary. See

Jackson v. Gen. Motors Corp., 770 F. Supp. 2d 570, 577 (S.D.N.Y. 2011) (“where ‘failure

to warn claims are themselves premised on defective design claims found to be preempted,

the . . . failure to warn claims are also preempted [by] federal law.’”), aff’d sub nom.

Butnick v. Gen. Mots. Corp., 472 F. App’x 80 (2d Cir. 2012). 3M is entitled to litigate that

federal defense in federal court.



                                            13
        CASE 0:20-cv-01933-JRT-KMM Doc. 1 Filed 09/11/20 Page 14 of 19




          2. 3M Has a Colorable Combatant Activities Defense.

       The “combatant activities defense” is a complete defense for claims arising out of

combat activities. Although Congress waived sovereign immunity for tort claims against

the United States and those acting on its behalf in the Federal Tort Claims Act, it excluded

“claims arising out of combatant activities of the military or armed forces, or the Coast

Guard, during time of war.” 28 U.S.C. § 2680(j). The combatant activities exception has

been applied to contractors to create a federal defense shielding manufacturers from tort

claims arising from war. See, e.g., Saleh v. Titan Corp., 580 F.3d 1, 6 (D.C. Cir. 2009)

(applying § 2680(j) exception to tort claims arising from treatment of inmates in military

prison in Iraq brought against private contractor); Bentzlin v. Hughes Aircraft Co., 833 F.

Supp. 1486, 1492 (C.D. Cal. 1993) (“The combatant activities exception generates a federal

common law defense which immunizes manufacturers such as Hughes from state tort suits

arising from war.”). The combatant activities defense is broader than the government

contractor defense under Boyle because it acts like “field preemption because it casts a[n]

immunity net over any claim that arises out of combat activities.” Saleh, 580 F.3d at 6

(emphasis in original; internal citation omitted).

       Application of the defense has two elements: (1) the presence of combatant

activities; and (2) that such activities occur during a time of war. The combatant activities

element has been liberally construed and is not limited to the exertion of physical force.

See Johnson v. U.S., 170 F.2d 767, 770 (9th Cir. 1948). Rather, “activities both necessary

to and in direct connection with actual hostilities” are included. Id. Ammunition supply,

troop movement and logistical support, and holding prisoners of war have all qualified as

                                             14
        CASE 0:20-cv-01933-JRT-KMM Doc. 1 Filed 09/11/20 Page 15 of 19




combatant activities under the test. See Aiello v. Kellogg, Brown & Root Servs., 751 F.

Supp. 2d 698, 706 (S.D.N.Y. 2011).

       Each factor is satisfied here for Plaintiffs Harlan, Lara, and Wilkinson. The

Complaint those Plaintiffs suffered hearing loss and/or tinnitus due, at least in part, to their

involvement in combat-related activities. (Compl. at ¶ 13 (Plaintiff Harlan operated trucks

“between various military bases, with the majority of his time spent working on Balad Air

Base in Iraq.”); ¶ 26 (Plaintiff Lara “was exposed to extremely loud sounds including

gunfire, artillery, and helicopters” during his work.); ¶ 33 (Plaintiff Wilkinson’s work for

the Department of Defense subjected him to “regular exposure to explosives and

weaponry”).) Claims in such circumstances fall within the scope of the combatant activities

defense. See e.g., Bentzlin, 833 F. Supp. at 1492-95 (concluding that claims brought against

missile manufacturer for causing death of U.S. soldiers as a result of alleged product defect

were barred by combatant activities defense); Aiello, 751 F. Supp. 2d at 712–13 (“an

injured civilian contractor's claim” based on injuries incurred at a forward operating base

in Iraq “would fall comfortably within the combatant activities exemption to the FTCA”).

       Accordingly, 3M is immune from tort claims arising from Plaintiffs’ harms

suffered while they were engaged in combatant activities. This defense separately

supports federal question jurisdiction under Section 1442 and removal to this Court

II.    REMOVAL IS ALSO PROPER BECAUSE PLAINTIFFS’ CLAIMS AROSE
       IN PART AT FEDERAL ENCLAVES.

       In addition, removal of this action is proper because at least some Plaintiffs’ claims

certainly arose, at least in part, at federal enclaves. To that extent, their claims are governed

                                               15
        CASE 0:20-cv-01933-JRT-KMM Doc. 1 Filed 09/11/20 Page 16 of 19




by federal law and are subject to this Court’s federal question jurisdiction under 28 U.S.C.

§ 1331. Thus, this action is removable under 28 U.S.C. § 1441(a).

       “A federal enclave is a portion of land over which the United States government

exercises federal legislative jurisdiction.” Brookhaven Sci. Assocs., LLC v. Donaldson, No.

04 Civ. 4013(LAP), 2007 WL 2319141, at *5 (S.D.N.Y. Aug. 9, 2007) (internal quotation

and citation omitted). The Constitution confers on Congress the power “[t]o exercise

exclusive legislation” over the District of Columbia “and to exercise like authority over all

places purchased by the consent of the legislature of the state in which the same shall be,

for the erection of forts, magazines, arsenals, dockyards, and other needful buildings.” U.S.

Const. art. I, § 8, cl. 17. “It has long been settled that where lands for such a purpose are

purchased by the United States with the consent of the State legislature, the jurisdiction

theretofore residing in the state passes, in virtue of the constitutional provision, to the

United States, thereby making the jurisdiction of the latter the sole jurisdiction.” Surplus

Trading Co. v. Cook, 281 U.S. 647, 652 (1930).

       Because the United States exercises sole lawmaking authority over a federal

enclave, the law applicable to that enclave is, by definition, federal law, although such

federal law may incorporate state-law rules of decision. See, e.g., Mater v. Holley, 200 F.2d

123, 124 (5th Cir. 1952) (“[A]ny law existing in territory over which the United States has

‘exclusive’ sovereignty must derive its authority and force from the United States and is

for that reason federal law”); accord Macomber v. Bose, 401 F.2d 545, 546 (9th Cir. 1968)

(“State law theretofore applicable within the [ceded] area was assimilated as federal law,

to remain in effect until changed by Congress. Rights arising under such assimilated law,

                                             16
        CASE 0:20-cv-01933-JRT-KMM Doc. 1 Filed 09/11/20 Page 17 of 19




arise under federal law and are properly the subject of federal jurisdiction.”); Brookhaven

Sci. Assocs., 2007 WL 2319141, at *5 (“[W]hen an area becomes a federal enclave, the

state law in effect at the time of cession becomes federal law and is the applicable law

unless Congress provides otherwise.”).

       Federal courts have federal-question jurisdiction under 28 U.S.C. § 1331 for actions

involving tort claims that arise on federal enclaves. See, e.g., Akin v. Ashland Chem. Co.,

156 F.3d 1030, 1034 (10th Cir. 1998) (movant properly removed case to federal court when

case was removed based on movant’s status as a “person acting under” a federal officer,

and status of the Air Force base as a federal enclave). It follows that such actions, if

originally filed in state court, may be removed to federal court under 28 U.S.C. § 1441(a).

See, e.g., Allison v. Boeing Laser Tech. Servs., 689 F.3d 1234, 1236 (10th Cir. 2012)

(affirming grant of summary judgment on state employment law claims as barred by federal

enclave doctrine after removal from state court).

       Plaintiffs do not specifically identify where they were issued and/or used the CAEv2

and allegedly suffered hearing damage. Plaintiffs Harlan, Janice, Lara, and Wilkinson

allege facts that indicate their injuries arose, at least in part, on federal enclaves. (Compl.

at ¶ 13 (Plaintiff Harlan alleges he worked “between various military bases”); ¶ 21

(Plaintiff Janice alleges he worked “for the Department of Defense”); ¶ 25 (Plaintiff Lara

alleges his work exposed him to “gunfire, artillery, and helicopters”); ¶ 33 (Plaintiff

Wilkinson alleges he was injured while “repairing power plants” as “a civilian for the

Department of Defense.”).) One or more of the events contributing to these Plaintiffs’

undoubtedly occurred at a facility or areas that qualifies as a federal enclave. See Jamil v.

                                              17
        CASE 0:20-cv-01933-JRT-KMM Doc. 1 Filed 09/11/20 Page 18 of 19




Workforce Res., LLC, Case No.: 18-CV-27-JLS (NLS), 2018 WL 2298119, at *2 (S.D. Cal.

May 21, 2018) (inferring from Complaint that some of the alleged events must have

occurred at Marine Corps base, a federal enclave, and denying motion to remand).

Plaintiffs cannot avoid federal enclave jurisdiction by omitting references to federal

enclaves. See Corley v. Long-Lewis, Inc., 688 F. Supp. 2d 1315, 1329 (N.D. Ala. 2010) (a

plaintiff claiming injury from exposure to asbestos “cannot avoid the federal enclave

jurisdiction simply by . . . leaving out those times he was exposed while working in a

federal enclave.”). Because these Plaintiffs’ claims certainly arose, at least in part, at

federal enclaves, this Court has subject matter jurisdiction over the action, and removal is

proper under 28 U.S.C. § 1441(a).

                                     CONCLUSION

       For all the foregoing reasons, 3M hereby removes this action from the Fourth

Judicial District Court of Minnesota, Hennepin County, to this Court. As noted above, co-

defendant Aearo Technologies LLC consents to this removal.




                                            18
       CASE 0:20-cv-01933-JRT-KMM Doc. 1 Filed 09/11/20 Page 19 of 19




Dated: September 11, 2020                Respectfully submitted,

                                         s/ Benjamin W. Hulse
                                         Jerry W. Blackwell (MN #186867)
                                         Benjamin W. Hulse (MN #0390952)
                                         S. Jamal Faleel (MN #0320626)
                                         BLACKWELL BURKE P.A.
                                         431 South Seventh Street, Suite 2500
                                         Minneapolis, MN 55415
                                         Phone: (612) 343-3200
                                         Fax: (612) 343-3205
                                         Email: blackwell@blackwellburke.com
                                                bhulse@blackwellburke.com
                                                jfaleel@blackwellburke.com

                                         Counsel for Defendant 3M Company




                                    19
